Exhibit AMENDMENT NO. 3 TO CREDIT AGREEMENT This Amendment No. 3 to Credit Agreement dated as of March28, 2008 (this “Amendment”) is entered into with reference to the Credit Agreement dated as of June27, 2006, as amended by that certain Amendment No. 1 to Credit Agreement dated as of March 28, 2007 and that certain Amendment No. 2 to Credit Agreement dated as of July19, 2007, among The McClatchy Company, as the Borrower, Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent and the other Lenders party thereto (as so amended, the “Credit Agreement”).Capitalized terms used in this Amendment and not otherwise defined herein are used with the meanings set forth for those terms in the Credit Agreement. 1.Amendments.The Borrower and the Administrative Agent (acting with the consent of the Required Lenders) hereby agree to amend the Credit Agreement as follows: (a)Section 1.01 of the Credit Agreement is hereby amended by adding the following definitions thereto in appropriate alphabetical sequence: “Early Maturity Public
